UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1437


WALDO FENNER,

                      Plaintiff – Appellant,

          v.

CITY OF DURHAM/BOARD OF ADJUSTMENT,

                      Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cv-00383-TDS-JLW)


Submitted:   July 25, 2013                     Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Waldo Fenner, Appellant Pro Se. Emmanuel Dubois McGirt, CITY
ATTORNEY’S OFFICE, Durham, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Waldo    Fenner      appeals    the    district     court’s    order

accepting the recommendation of the magistrate judge and denying

relief   on   Fenner’s    42    U.S.C.    §§ 1983,    1985,     1986    (2006)

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     Fenner v. City of Durham/Board of Adjustment,

No. 1:10-cv-00383-TDS-JLW (M.D.N.C. Mar. 21, 2013).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    this    court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2